Exhibit 10.04

PROFESSIONAL RELATIONS AND CONSULTING AGREEMENT 

THIS PROFESSIONAL RELATIONS AND CONSULTING AGREEMENT (the “Agreement”) is
between Airware Labs Corp., a corporation organized under the laws of Delaware,
whose address is 8399 East Indian School Road, Suite 202 Scottsdale, AZ 85251
(the "Company") and ACORN MANAGEMENT PARTNERS, L.L.C., a Georgia Limited
Liability Company located at 1080 McGinnis Ferry Rd #1101, Alpharetta, GA 30005
(the "Consultant").

WHEREAS, the Consultant is in the business of assisting public companies in
financial advisory, strategic business planning, and professional relations
services designed to help the investing public knowledgeable about the benefits
of ownership in particular companies for which it provides services; AMP will
drive long-term investors through Financial Professionals to own a company for
fundamental reasons, therefore steadily increasing the shareholder base and
creating a truly sophisticated market. This is done by creating relationships
with professionals over a period of time.

 

WHEREAS, the Consultant has developed a proprietary multi-layered system
designed to build long term relationships between the Company and the
Consultant’s database of licensed financial professionals. The Full Market
Awareness Program (the “Program”) will be customized by the Consultant to fit
Company’s needs in order to assist the Company in achieving its goals of
creating awareness and knowledge about the Company and objectives over a period
of time;

WHEREAS, the Company recognizes that the Consultant is not in the business of
stock brokerage, investment advice, or any activities which require registration
under the Securities Act of 1933 (the “Act"), the Securities and Exchange Act of
1934 (the “Exchange Act"), or the Investment Advisors Act and does not offer
services which may require regulation under federal or state securities laws;

WHEREAS, the Company agrees, after having a complete understanding of the
services desired by the Company and the services to be provided by the
Consultant, that the Company desires to retain Consultant to provide its
services as more fully set forth herein consisting primarily of the Program (the
“Services”) for the Company, and the Consultant is willing to provide the
Services to the Company;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows;

DUTIES AND INVOLVEMENT.

The Company hereby engages Consultant, and Consultant agrees, to provide the
Services to the Company which may include various investor services. Upon
request of the Company, the Services may include the following: consulting with
the Company's management concerning assessment of current investor relations
programs of the Company, efforts to expand investor base, include production of
a Corporate Profile, Quick Facts and Conference Calls between financial
professionals and the company’s appointed executive to speak with such
professionals. AMP will reach out to approximately 3000 contacts each month and
provide a monthly activity and broker report with all interested parties to the
company with relevant contact information. The Services will be performed and
directed at a U.S. audience.

AMP may include the following additional services: marketing surveys,
confirmation of investor accreditation, professional financial investor support,
strategic assistance to the company’s business planning, broker relations,
conducting due diligence meetings, attendance at conventions and trade shows,
stockholder communications, review and assistance in updating a business plan,
review and consulting advice on the capital structure for the Company, and
consulting on corporate finance and/or investment banking issues, financial
analyst and newsletter campaigns, conferences, seminars and national and
international tours, including, but not by way of limitation, due diligence
meetings, investor conferences and institutional conferences, printed media
advertising design, television advertisements/commercials, newsletter
production, broker solicitation campaigns, electronic public relations
campaigns, direct mail campaigns, placement in investment publications and
obtaining third party research coverage. These service typical have additional
third party fee’s, cost and service contacts associated with all of them and
would be subject to additional funding by the company at no cost to AMP. Typical
referred to as Third Party assistances.

RELATIONSHIP AMONG THE PARTIES.

Consultant and Company acknowledge and agree that in providing the Services the
Consultant will be acting as an independent contractor. The Consultant and its
employees and agents are not officers, directors or agents of the Company, and
will not be responsible for any management decisions on behalf of the Company,
and may not commit the Company to any action. The Company and the Consultant
further acknowledge and agree that the Consultant does not have, through stock
ownership or otherwise, the power to control the Company as “control” is defined
in the Act, the Exchange Act, or as used in common usage.

1.                  EFFECTIVE DATE, TERM AND TERMINATION. 

Initial _____&_____ 

Subject to earlier termination according to the terms herein, this Agreement
shall be effective on January 28, 2014 and will continue until January 27, 2015.

2.                  TERM RENEWAL OR EXTENSION.

This Agreement will be automatically renewed or extended for any successive term
unless by written mutual agreement on terms to be agreed upon.

3.                  COMPENSATION AND PAYMENT OF EXPENSES;

In consideration of the Services, the Company agrees to pay to the Consultant
the following fees:

First 3 Month period

 

Cash: $7,500 per month

Stock: 225,000 of 144 restricted common stock on January 27, 2014

 

Second 3 Month period

 

Cash:$10,000 per month

Stock: $50,000 of 144 restricted common stock to be priced at the closing price
on April 28, 2014



Third 3 Month period

 

Cash:$10,000 per month

Stock: $50,000 of 144 restricted common stock to be priced at the closing price
on July 28, 2014

 

Fourth 3 Month period

 

Cash:$10,000 per month

Stock: $50,000 of 144 restricted common stock to be priced at the closing price
on October 28, 2014

 

Early Termination. The Company may terminate the engagement at the end of any
90-day period with 6 days prior written (email) notice to the end of the period
and will owe no payment in cash or stock from the date of termination.

 

Payment Terms.

 

Cash. First payment will be made on the first day of engagement. All other
payments will be made under said terms above. All cash payments will be made by
wire.

 

Wells Fargo Bank NA

_______________

_______________

 

Acorn Management Partners

________________

________________

 

(If Needed) International Swift Code: _________

 

Stock: All stock issued by the Company are fully earned the date of issue and
must be issued in accordance to the terms agreed by both parties as set forth
above under 4. Compensation and Payment of Expenses, within a 3-day grace period

 

The stock shall be restricted and will bear the following restricted legend or
something similar:

“The shares represented by this Certificate have not been registered under the
Securities Act of 1933, as amended (the “Act”), and have been acquired for
investment and not with a view to, or in connection with, the sale or
distribution thereof. No transfer of these shares or any interest therein may be
made except: (i) pursuant to an effective registration statement under the Act;
(ii) pursuant to and in accordance with the terms and conditions of Rule 144; or
(iii) pursuant to an opinion of counsel satisfactory to the issuer that such
transfer does not require registration under the Act.”

 

The stock will be delivered to:

ACORN MANAGEMENT PARTNERS, L.L.C. located at

4080 McGinnis Ferry Road, Suite 1101, Alpharetta, GA 30005

Tax ID Number 26-2597933

 

Reimbursable Expenses. All expenses will be approved by the company prior to
being expensed by AMP.

4.                  SERVICES NOT EXCLUSIVE.

Consultant shall devote such of its time and effort necessary to the discharge
of its duties hereunder. The Company acknowledges that Consultant is engaged in
other business activities, and that it will continue such activities during the
Term of this Agreement. Consultant shall not be restricted from engaging in
other business activities during the Term of this Agreement, including, without
limitation, providing services similar to the Services to companies who may
compete with the Company.

5.                  CONFIDENTIALITY.

Each party acknowledges that it may have access to confidential information
regarding the other party and its business. Consultant and the Company agree
they will not, during or subsequent to the Term of this Agreement, divulge,
furnish or make accessible to any person (other than with the written permission
of the other party) any Confidential Information of the other party.
Confidential Information shall mean information that is not publicly known and
which the party intends to keep confidential and informs the other party of its
desire to keep confidential.

6.                  MISCELLANEOUS PROVISIONS

a)                  Notices. All notices required or permitted to be given under
this Agreement shall be given in writing and shall be delivered, either
personally or by express delivery service, to the party to be notified. Notice
to each party shall be deemed to have been duly given upon delivery, personally
or by courier (such as Federal Express or similar express delivery service),
addressed as set forth heretofore, or to such other address as either party may
designate, upon at least ten (10) days' written notice, to the other party.

b)                  Time. Time is of the essence of this Agreement.

c)                  Presumption. This Agreement or any section thereof shall not
be construed against any party due to the fact that said Agreement or any
section thereof was drafted by said party.

d)                 Titles and Captions. All article, section and paragraph
titles or captions contained in this Agreement are for convenience only and
shall not be deemed part of the context nor affect the interpretation of this
Agreement.

e)                  Pronouns and Plurals. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the Person or Persons may require.

f)                   Further Action. The parties hereto shall execute and
deliver all documents, provide all information and take or forbear from all such
action as may be necessary or appropriate to achieve the purposes of this
Agreement.

g)                  Savings Clause. If any provision of this Agreement, or the
application of such provision to any person or circumstance, shall be held
invalid, the remainder of this Agreement, or the application of such provision
to persons or circumstances other than those as to which it is held invalid,
shall not be affected thereby.

h)                  Assignment. This Agreement may not be assigned by either
party hereto without the written consent of the other, but shall be binding upon
the successors of the parties.

i)                    Arbitration.

i.                    If a dispute arises out of or relates to this Agreement,
or the breach thereof, and if said dispute cannot be settled through direct
discussion, the parties agree to first endeavor to settle the dispute in an
amicable manner by mediation before resorting to arbitration. Thereafter, any
unresolved controversy or claim arising out of or relating to this Agreement or
a breach thereof shall be settled by arbitration, and judgment upon the award
rendered by the Arbitrator may be entered in any court having jurisdiction
thereof.

ii.                  Any provisional remedy, which would be available from a
court of law, shall be available to the parties to this Agreement from the
Arbitrator pending arbitration.

iii.                The site of any arbitration shall be Atlanta, Georgia.

iv.                In the event that a dispute results in arbitration, the
parties agree that the prevailing party shall be entitled to reasonable
attorney's fees to be fixed by the arbitrator.

v.                  The Agreement shall be construed by and enforced in
accordance with the laws of the State of Georgia.

j)                    Entire Agreement. This Agreement contains the entire
understanding and agreement among the parties. There are no other agreements,
conditions or representations, oral or written, express or implied, with regard
thereto. This Agreement may be amended only in writing signed by all parties.

k)                  Waiver. A delay or failure by any party to exercise a right
under this Agreement, or a partial or single exercise of that right, shall not
constitute a waiver of that or any other right.

l)                    Counterparts. This Agreement may be executed in duplicate
counterparts, each of which shall be deemed an original, but both of which
together shall constitute one and the same Agreement. In the event that the
document is signed by one party and faxed to another the parties agree that a
faxed signature shall be binding upon the parties to this agreement as though
the signature was an original.

m)                Successors. The provisions of this Agreement shall be binding
upon all parties, their successors and assigns.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement to be effective as of the day and year provided herein.

COMPANY:  CONSULTANT: AIRWARE LABS CORP  ACORN MANAGEMENT PARTNERS, L.L.C. 
Title: CEO/ President Title: CEO By: /s/ Jeffrey Rassas  By: /s/ John Exley
SIGNATURE  SIGNATURE JEFFREY RASSAS JOHN EXLEY PRINT NAME PRINT NAME Date:
January 27, 2014  

 